The Honorable Mark Stodola Prosecuting Attorney Sixth Judicial District P.O. Box 1979 Little Rock, Arkansas 72203
Dear Mr. Stodola:
This is in response to your request for an opinion concerning, according to your information, a recently enacted law by the Arkansas General Assembly which requires individuals and/or corporations who sell fishing and hunting licenses for the Game and Fish Commission to post an advance "guarantee" or deposit of ten thousand dollars with the Commission. You pose several questions about the nature of this deposit.
Our research fails to disclose any such law, whether enacted during the 1991 legislative session, or prior thereto. If the source of your information can provide more detail regarding the substance or number of the act, please renew your request.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb